Citation Nr: 1425708	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip replacement, to include as secondary to service-connected pes planus with hallux valgus.

2.  Entitlement to service connection for bilateral knee conditions, to include as secondary to service-connected pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.R. 



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957 and from March 1958 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Veteran and B.R. testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  

The issue of entitlement to service connection for a dental condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 1976 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Remand is necessary to provide the Veteran with a new VA examination.  In an April 2011 addendum opinion, the examiner opined that the Veteran's bilateral hip and knee conditions are less likely than not caused by or a result of in-service injuries, illness, or medical condition.  Significantly, the examiner did not provide an opinion as to whether the Veteran's bilateral hip and knee disabilities are due to or aggravated by his service-connected pes planus with hallux valgus.  Accordingly, the Board finds the April 2011 VA addendum opinion inadequate.  

The Board additionally notes that a January 2013 VA examination report, completed in conjunction with the Veteran's claim of entitlement to an increased rating for service-connected pes planus with hallux valgus, states that the Veteran "has had hip problems because of bad alignment."  However, as the examiner failed to specifically opine as to whether the Veteran's bilateral hip disabilities are due to or aggravated by his service-connected pes planus with hallux valgus, remand is necessary in order to obtain an adequate examination and opinion based on consideration of all the evidence of record. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified bilateral hip and knee conditions.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his bilateral knee and hip conditions and include a detailed description of that history in his or her report. 

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's bilateral hip condition had onset during or was caused by his active service.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's bilateral knee condition had onset during or was caused by his active service.

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any bilateral hip condition is due to the Veteran's service-connected disabilities, to include pes planus with hallux valgus.  

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any bilateral knee condition is due to the Veteran's service-connected disabilities, to include pes planus with hallux valgus.  

(f)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any bilateral hip condition is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected disabilities, to include pes planus with hallux valgus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities. 

(g)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any bilateral knee condition is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected disabilities, to include pes planus with hallux valgus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner should provide a complete rationale for any and all conclusions reached.  

2.  After ensuring that the requested actions are completed, as well as any additional actions necessitated by additional information (e.g., the possibility of obtaining additional treatment records), adjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



